Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I (claims 23-28 and 41) in the reply filed on 07/07/2021 is acknowledged.  The traversal is on the ground(s) that there is a technical feature that involves the same special technical feature (page 10, remarks). This is not found persuasive because the applicant has not indicated this technical feature and has not addressed why the technical feature is not a special technical feature in view of Tam. The traversal is also on the grounds that the International Searching Authority searched the claims, and that a search would not impose a serious burden. This is not found persuasive because although the United States has ratified the PCT, a previous international search report and/or written opinion are not binding. Per MPEP 1893.03(d), “If the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted. Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner” (emphasis added).
The requirement is still deemed proper and is therefore made FINAL.

	The elections of Species A-F are withdrawn, and therefore, arguments directed towards these elections are moot. 

Status of the Claims
Claims 23-42 are pending. Claims 23-26, 31-34, 38, and 41 are under examination. Claims 39-40 and 42 are withdrawn. 

Claim Objections
Claim 27-31 and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the N-hydroxysuccinic acid imide ester group" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
The applicant is encouraged to amend “"the N-hydroxysuccinic acid imide ester group" in line 2 to "an N-hydroxysuccinic acid imide ester group".



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-26, 38, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (Rastogi et al. (2012) Chem. Commun. 48: 7714-7716) in view of Nimse (Nimse et al. (2014) Sensors 14: 22208-22229).
Rastogi teaches detecting DNA on lateral flow test strips. Rastogi teaches the strip is comprised of overlapping pads and capillary forces pull the sample (testing target liquid) from the sample pad over the entire length (a flow path)  (page 7714, col. 2, Fig. 2). Rastogi teaches that these pads are porous, as they are composed of cellulose, glass fiber, and nitrocellulose (page 7714, col. 2). Rastogi teaches a sample pad where the sample is applied (liquid dropping 
With regard to the limitation directed to the labelling portion, there is a portion on the testing device that applies the label to the target provided that the target is contained in the testing target liquid. It is noted that the recitation of “when the target nucleic acid is contained in the testing target liquid” is interpreted as noting that the device requires a labeling portion that will label a target nucleic acid provided it is contained in the liquid. The claim as recited does not require that the labelling portion and the target dropping portion occupy the same space on the device. 
Rastogi also teaches a test zone that contains capture probes (Fig. 1, page 7714, col. 2). The test zone contains recognition complexes that result in detection (a detecting portion to detect target nucleic acid labeled). The test zone is on the backing strip (Fig. 1).  Rastogi teaches that the lateral flow test strips have a backing strip that is a housing (shaped body) formed of plastic (resin) (Fig. 1, page 7714, col. 2). 
Rastogi also teaches capture probes (capture nucleic acids) that are constructed by direct microinjection mediated immobilization of streptavidin-biotin-conjugated DNA capture probes (Fig. 1, page 7714, col. 2).
However, Rastogi does not teach that the capture nucleic acid is immobilized by covalent binding to a surface of the shaped body between the shaped body and the flow path member.
Nimse teaches that DNA microarrays use three methods to immobilize DNA probes on surfaces, including covalent immobilization and streptavidin-biotin immobilization (Fig. 1, Table 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the streptavidin-biotin conjugated DNA capture probes (Rastogi) with DNA probes using covalent bonding (Nimse) because it would have been simple substitution. Nimse teaches a finite number (3) of DNA probe immobilization methods on surfaces. The ordinary artisan would have had a predictable chance of success because Nimse teaches that covalent bonding has the advantage of good stability, high binding strength, and use during the long term (Table 1).

Regarding instant claim 24, Nimse teaches that a carboxyl group on the surface and an amine on the DNA probe (capture nucleic acid) (Tables 2 & 3). Therefore, the teachings of Nimse necessarily teach that the covalent binding comprises amide binding. Nimse also teaches a maleimide on the surface and a thiol on the DNA probe (capture nucleic acid) (Table 2). Therefore, the teachings of Nimse necessarily teach that the covalent binding comprises thioether binding. Nimse also teaches epoxy (surface) with a hydroxyl group reaction, which necessarily forms an ether binding. Nimse also teaches an epoxy with a sulfhydryl group reaction, which necessarily forms a thioether binding (Table 3).

Regarding claim 25, Rastogi teaches recognition complexes display a single stranded portion of the target and will hybridize to the capture probe (Fig. 2B and page 7714-7715, bridging para).


However, Nimse does not explicitly teach that the capture nucleic acid is single stranded.
It would have been obvious to a person of ordinary skill in the art to have a single stranded capture nucleic acid because Nimse teaches that the target was single stranded and the target nucleic acid hybridized to the capture nucleic acid. 

Regarding instant claim 26, Nimse teaches a carboxyl group on the surface or an aldehyde on the surface and an amine (amino group) for the capture nucleic acid (Table 3). Nimse also teaches a maleimide (surface) or epoxy (surface), or mercaptosilane (surface) and bonding with thiol group (sulfhydrl) group for the capture nucleic acid (Table 3). Nimse also teaches the epoxy (surface) and hydroxyl on the capture nucleic acid (Table 3). 

Regarding claim 38, Rastogi teaches recognition complexes display a single stranded portion of the target and will hybridize to the capture probe. The teachings of Rastogi teach that the target nucleic acid is labeled by hybridization between the target nucleic acid and the label body (gold nanoparticle) (Fig. 2B and page 7714-7715, bridging para). 

Regarding claim 41, Rastogi teaches detecting DNA on lateral flow test strips. Rastogi teaches the strip is comprised of overlapping pads and capillary forces pull the sample (testing target liquid) from the sample pad over the entire length (a flow path)  (page 7714, col. 2, Fig. 2). Rastogi teaches that these pads are porous, as they are composed of cellulose, glass fiber, and nitrocellulose (page 7714, col. 2). Rastogi teaches a sample pad where the sample is applied 
With regard to the limitation directed to the labelling portion, there is a portion on the testing device that applies the label to the target provided that the target is contained in the testing target liquid. It is noted that the recitation of “when the target nucleic acid is contained in the testing target liquid” is interpreted as noting that the device requires a labeling portion that will label a target nucleic acid provided it is contained in the liquid. The claim as recited does not require that the labelling portion and the target dropping portion occupy the same space on the device. 
Rastogi also teaches a test zone that contains capture probes (Fig. 1, page 7714, col. 2). The test zone contains recognition complexes that result in detection (a detecting portion to detect target nucleic acid labeled). The test zone is on the backing strip (Fig. 1).  Rastogi teaches that the lateral flow test strips have a backing strip that is a housing (shaped body) formed of plastic (resin) (Fig. 1, page 7714, col. 2). Rastogi teaches an absorbent pad (Fig. 1 and 2). Therefore, the teachings of Rastogi necessarily teach an analyte collecting unit configured to collect an analyte, as the absorbent pad collects the analyte.
Rastogi also teaches capture probes (capture nucleic acids) that are constructed by direct microinjection mediated immobilization of streptavidin-biotin-conjugated DNA capture probes (Fig. 1, page 7714, col. 2).
However, Rastogi does not teach that the capture nucleic acid is immobilized by covalent binding to a surface of the shaped body between the shaped body and the flow path member.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the streptavidin-biotin conjugated DNA capture probes (Rastogi) with DNA probes using covalent bonding (Nimse) because it would have been simple substitution. Nimse teaches a finite number (3) of DNA probe immobilization methods on surfaces. The ordinary artisan would have had a predictable chance of success because Nimse teaches that covalent bonding has the advantage of good stability, high binding strength, and use during the long term (Table 1).


Conclusion
Claims 23-26, 32-34, 38, and 41 are rejected.
Claims 39-40 and 42 are withdrawn.
Claim 27-31 and 35-37 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634